718 So. 2d 204 (1998)
PRISON HEALTH SERVICES, INC., a Delaware corporation, Appellant,
v.
The LAKELAND LEDGER PUBLISHING COMPANY, publisher of The Ledger and Jeffrey J. Bairstow, Appellees.
No. 97-05034.
District Court of Appeal of Florida, Second District.
July 22, 1998.
Rehearing Denied September 4, 1998.
*205 Carri S. Leininger of Williams & Leininger, P.A., West Palm Beach, for Appellant.
David S. Bralow, Stacy D. Blank, and Susan Tillotson Mills of Holland & Knight, LLP, Tampa, for Appellees.
FULMER, Judge.
This appeal arises out of the refusal by Prison Health Services, Inc., ("PHS") to produce records in response to a public records request made by the Lakeland Ledger Publishing Company. The records sought pertained to a settlement agreement reached to resolve litigation resulting from the treatment of an inmate. We affirm the trial court's order directing PHS to produce the requested public records.
PHS entered into a contract with the Sheriff of Polk County ("Sheriff") to "provide total health care services for the inmates/detainees (including federal and state prisoners) housed within the county correctional system facilities." In a detailed order, the trial court determined that PHS undertook to act on behalf of the Sheriff by providing these medical services and, therefore, "all of its records that would normally be subject to the Public Records Act if in the possession of the public agency are likewise covered by that law, even though in the possession of PHS, a private corporation." See Art. I, § 24, Fla. Const.; § 119.01, Fla. Stat. (1995); Stanfield v. Salvation Army, 695 So. 2d 501 (Fla. 5th DCA 1997); News-Journal Corp. v. Memorial Hosp.-West Volusia, Inc., 695 So. 2d 418 (Fla. 5th DCA), rev. granted, 700 So. 2d 686 (Fla.1997). The trial court further found that, in its contract with the Sheriff, "PHS acknowledged familiarity with the Florida Public Records law and agreed to comply with the same unless such records were specifically exempted."
Both the record and the law support the trial court's order.
Affirmed.
FRANK, A.C.J., and CASANUEVA, J., concur.